PER CURIAM:
The appeal in this case was taken from an Order of November 7, 1979, which sustained appellee-defendant’s preliminary objections and struck one count of appellant’s complaint. Recognizing after oral argument that the substantive issues presented in this appeal were currently before our Supreme Court in D’Ambrosio v. Pennsylvania National Mutual Casualty Insurance Company, we held this case pending the Supreme Court’s decision in DAmbrosio. Appellee did not challenge the propriety of this appeal either in its brief or by motion to quash, and we did not discover that the appeal was interlocutory until we examined the case after DAmbrosio was decided.1 As a result, disposition of this case has been delayed.
An order dismissing one count of a multiple count complaint is not appealable. Mitchell v. Center City Cadillac, 287 Pa.Superior Ct. 350, 430 A.2d 321 (1981).
Appeal quashed.

. D’Ambrosio, 494 Pa. 501, 431 A.2d 966 (1981) was decided on July 8, 1981.